Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species of alteration position in endoglucanase variant: Applicant is required to elect one species of alteration position in SEQ ID NO: 2 for an endoglucanase variant selected from 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 15, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 131, 132, 133, 134, 135, 136, 137, 138, 210, 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 221, 222, 223, 224, 225, 226, 227, 228, 229, 230, 231, 232, 233, 234, 235, 236, 237, 238, 239, 240, 241, 242, 243, 244, 245, 246, 247, 248, 249, 250, 251, 267, 268, 269, 270, 271, 272, 273, 274, 275, 276, 277, 278, 279, 280, 281, 282, 283, 284, 285, 286, 287, 288, 289, 290, 291, 292, 293, 294, 295, 296, 297, 298, 299, 300, 301, 339, 340, 341, 342, 343, 344, 345, 346, 347, 348, 349, 350, 351, 352, 353, 354, 355, 356, 357, 358, 359, 360, 361, 547, 548, 549, 550, 551, 552, 553, 554, 555, 556, 557, 558, 559, 560, 561, 562, 563, 564, 565, 566, 567, 568, 569, 570, 571, 572, 573, 574, 575, 576, 577, 578, 579, 580, 581, 582, 583, 584, 585, 586, 587, 588, 589, 590, 591, 592, 593, 594, 595, 612, 613, 614, 615, 616, 617, 618, 619, 620, 621, 622, 623, 624, 625, 626, 627, 628, 629, 630, 631, 632, 633, 634, 635, 636, 637, 638, 639, 640, 641, 642, 643, 644, 645, 646, 647, 648, 649, 650, 651, 652, 653, 654, 655, 656, 657, 658, 659, 660, 806, 807, 808, 809, 810, 811, 812, 813, 814, 815, 816, 817, 818, 819, 820, 821, 822, 823, 824, 825, 826, 827, 828, 839, 840, 841, 842, 843, 844, 845, 846, 847, 848, 849, 850, 851, 852, 853, 854, 855, 856, 857, 858, 859, 860, 861, 862, 863, 864, 865, 866, 867, 868, 869, 870, 871, 872, 873, 874, 875, 876, 877, 878, 879, 880, 881, 882, 883, 884, 885, 886, 887, 888, 889, 890, 891, 892, 893, 894, 895, 896, 897, 898, 899, 900, 901, 902, 903, 904, 905, 906, 907, 908, 909, 910, 911, 912, 913, 914, 915, 916, 917, 918, 919, 920, 921, 922, 923, 924, 925, 926, 927, 928, 929, 930, 931, 932, 933, 934, 935, 936, 937, 938, 939, 940, 941, 942, 943, 944, 945, 946, 947, 948, 949, 950, 951, 952, 953, 954, 955, 956, 957, 958, 959, 960, 961, 962, 963, 964, 965, 966, 967, 968, 969, 970, 971, 972, 973, 974, 975, 976, 977, 978, 979, 980, 981, 982, 983, 984, 985, 986, 987, 

Species of endoglucase variant having one sequence from N- to C-terminus:  Applicant is required to elect one species of endoglucanase variant having one specific amino acid sequence being SEQ ID NO: 2 with one of the following combination of substitution/alteration positions selected from 559+579+697; 512+559+579+697; 18+71+186+408+579+602+651+688+756; 18+189+408+559+579+688+697+756+921+934; 313+488; 880+905+921+934; 302+313+408+579+602+651+697+880+921+934; and. 216+313+408+476+579+602+638+651+697+719+880+887+921+934.  Further, the applicant is required to indicate the amino acid residue present at each altered position selected from A, C, D, E, F, G, H, I, K, L, M, N, P, Q, R, S, T, V, W and Y as supported by the specification (for example, Table 11).  The elected endoglucase variant having one sequence from N- to C-terminus should be consistent with the elected alteration position in endoglucanase variant indicated above.

	Species of alteration position in xanthan lyase variant: Applicant is required to elect one species of alteration position in SEQ ID NO: 6 for a xanthan lyase selected from 54, 155, 156, 157, 158, 159, 160, 161, 162, 163, 164, 165, 166, 167, 168, 169, 170, 171, 172, 173, 174, 175, 176, 616, 617, 618, 619, 620, 621, 622, 623, 624, 625, 626, 627, 628, 629, 630, 631, 632, 633, 634, 635, 636, 637, 638, 639, 640, 641, 642, 643, 644, 645, 646, 647, 648, 649, 650, 651, 652, 653, 654, 655, 656, 657, 658, 731, 732, 733, 734, 735, 736, 737, 738, 739, 740, 741, 742, 743, 744, 745, 746,747, 748, 749, 750, 751, 752, 753, 754, 755, 756, 757, 758, 759, 760, 761, 762, 763, 764, 765, 766, 767, 768, 769, 770, 771, 772, 773, 774, 775, 776, 777, 778, 779, 780, 781, 782, 783, 784, 785, 786, 787, 788, 789, 790, 791, 792, 793, 794, 795, 796, 797, 798, 799, 800, 801, 802, 803, 807, 808, 809, 810, 811, 812, 813, 814, 815, 816, 817, 818, 819, 820, 821, 822, 823, 824, 825, 826, 827, 828, 35829, 830, 831, 832, 833, 834, 835, 836, 837, 838, 839, 840, 841, 842, 843, 844, 845, 846, 872, 873, 874, 875, WO 2019/162000PCT/EP2019/051016 - 307 - 876, 877, 878, 879, 880, 881, 882, 883, 884, 885, 903, 904, 905, 906,5907, 908,909,910, 911,912,913, 914,915,916, 917, 918, 919, 920, 921,922, 923, 924, 925, 926, 927, 928, 929, 930, 931, 932, 933, 934, 935, 936, 937, 938, 939, 940, 941, 942, 943, 944, 945, 946, 947, 948, 949, 950, 951, 952, 953, 954, 955, 956, 957, 958, 959, 960, 961, 962, 963, 964, 965, 966, 967, 968, 969, 970, 971, 972, 973, 974, 975, 976, 977, 978, 979, 980, 981, 982, 983, 984, 985, 986, 987, 988, 989, 990, 991, 992, 993, 994, 995, 996, 10997, 998, 999, 1000, 1001, 1002, 1003, 1004, 1, 2, 3, 4, 5, 

one of the following combination of substitution/alteration positions selected from 229+672+752+753+769+775+801+875+892; 229+672+753+754+769+775+801+875+892; 229+672+752+753+754+769+775+801+875+892; 25190+229+234+624+672+753+754+769+775+801+875; 190+229+631+672+703+752+753+769+775+801+875; 190+229+234+582+672+753+754+757+769+775+801+875+892; 229+440+582+624+635+672+738+753+754+757+769+775+801+875+892; and 100+229+360+458+582+672+753+754+757+769+775+801+843+875+892+1008.  Further, the applicant is required to indicate the amino acid residue present at each altered position selected from A, C, D, E, F, G, H, I, K, L, M, N, P, Q, R, S, T, V, W and Y as supported by the specification (for example, Table 24).  The elected xanthan lyase variant having one sequence from N- to C-terminus should be consistent with the elected alteration position in xanthan lyase variant indicated above.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1-3, 8 and 10.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of a detergent composition having endoglucanase having at least 60% identity but , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Segura et al. (U.S. 2016/0152925 A1).
“The present invention relates to methods for reducing or preventing soil redeposition using a detergent composition comprising an isolated polypeptide having xanthan lyase activity optionally with a GH9 endoglucanase for dish wash and laundry.” Segura et al., abstract.    
Segura et al., claims 18-21, suggest a detergent composition comprising xanthan lyase having SEQ ID NO: 126 of that publication with a substitution corresponding to A159P and having about 81% identity to recited SEQ ID NO: 6 and a endoglucanase having SEQ ID NO: 56 of that publication with the substitution N96S and having about 82% identity to recited SEQ ID NO: 2. As such, all of the features of claim 1 are suggested by Segura et al. such that the claims do not all require a special technical feature that makes a contribution over the prior art.  That is, Segura et al. directly teach a detergent composition containing a xanthan lyase and an endoglucanase and provide SEQ ID NOS: 126 and 56, respectively, as examples of a xanthan lyase and an endoglucanase such an ordinarily skilled artisan at the time of filing would have been motivated to form a detergent composition containing such xanthan lyase and an endoglucanase.  Further, it is noted that each recited position of alteration is a separate special technical feature wherein the only technical feature shared among the recited endoglucanase and xanthan lyase variants is the recited identity to SEQ ID NOS: 2 and 6, respectively.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652